Title: David Ross to Thomas Jefferson, 7 August 1813
From: Ross, David
To: Jefferson, Thomas


          Dear Sir Richmond 7 August 1813—
          I received last evening your polite and friendly letter of the 1st instant—covering your order upon Messrs  Gibson & Jefferson, for 66$–50 Cents—this includes interest for the short time the payment was suspended, which was occaisioned by the interuption to our Commerce, & I hope you’ll excuse me from  receiving it, the Amt of the bill 64–⁵⁶⁄₁₀₀$ is quite sufficient—
          Your having long enjoyd steady good health, has been to me, very pleasing information—I have lately learned to appreciate that blessing; more than ever, without which, we can have but very little relish for life—I have been infirm for two years.
          Our memories are wonderfully tenacious of early impressions, while recent transactions in old age, frequently fleets and passes away like a dream—Looking back to days of Yore, and recollecting innocent & trivial incidents in youth, I am induced to believe there is little difference between your age & mine; Surely, we cannot reasonably Complain of decaying vigour, when we reflect  Since we were in action + how many fabricks strong bound by wood & Iron have mouldered away & long forgotten—I pray you to receive my ardent wishes for your happiness, and to accept of my sincere esteem and RegardMost Respectfully
          David
            Ross
        